DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 17, 18, 20, 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Publication 2021/0021647) in view of Mufti et al. (U.S. Patent Publication 2016/0248814), hereinafter Mufti.
Regarding claim 1, Cai shows
A method performed by an  (Fig. 6, 610; [0043]; i.e. SBC) in an Internet Protocol, IP, Multimedia Subsystem, IMS, network (Fig. 6, 402; Fig. 4, 402) of an IMS service provider ([0039]; [0040]; i.e. operator/corporation that provides the IMS network) to provide IMS services to a virtual IMS network operator, (Fig. 1, 102; [0031], lines 5-10; i.e. core network/virtualized function in cloud infrastructure) comprising: 
receiving, from an IMS node (Fig. 4, 216; i.e. SMF) in a virtual IMS network domain (Fig. 1, 102; Fig. 4, 210-224; i.e. core network) of a virtual IMS network operator, a Session Initiation Protocol, SIP, message that serves as a request for a leased IMS service, ([0042]; [0050]; i.e. An IMS service associated with network slice. The service is provided based on policy/contract thereby being leased.) the SIP message (i.e. SIP request) comprising: ([0044]; [0057])
a. information (i.e. application type) that identifies the leased IMS service;  ([0057], lines 16-22; [0044], lines 22-25)
b. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice; ([0057], lines 16-22; i.e. The information in the request is used to identify the IMS slice in an IMS slice selection policy.)
c. information that identifies the virtual IMS network operator; 
d. information that identifies one or more sub-services requested for the leased IMS service; 
e. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice instance; or ([0057], lines 16-22; [0054]; [0055]; The information in the request is used to identify an IMS slice that has been instantiated in the IMS network and is included in the slice selection policy.)
f. any combination of two or more of a, b, c, d, and e; and 
making a decision as to whether to accept the request for the leased IMS service or reject the request for the leased IMS service based on the information comprised in the SIP message.  ([0057], lines 22-27; i.e. It is decided whether the criteria match one or more IMS network slices. If so, the request is accepted by being routed to the appropriate network slice.)
However, Cai fails to show that the method is performed by a Interconnect Border Control Function, IBCF.
Mufti shows
A method performed by an Interconnect Border Control Function, IBCF, (Fig. 1, 120/108) in an Internet Protocol, IP, Multimedia Subsystem, IMS, network of an IMS service provider to provide IMS services to a virtual IMS network operator, (Fig. 1, 106; i.e. partner IMS) comprising: ([0043]; i.e. The methods described as being performed by the BGCF may be performed by any component of the IMS, such as the IBCF.)
receiving, from an IMS node, (i.e. partner IMS) a Session Initiation Protocol, SIP, message that serves as a request for a leased IMS service, the SIP message comprising: ([0042], lines 1-6; [0057]; [0043]; i.e. The method may be performed at the IBCF of the receiving IMS.)
a. information (i.e. feature tag) that identifies the leased IMS service; (i.e. method to be performed/feature)  ([0042]; [0024])
c. information (i.e. domain of the partner IMS) that identifies the virtual IMS network operator; (i.e. partner IMS) ([0042], lines 6-11)
making a decision as to whether to accept the request for the leased IMS service or reject the request for the leased IMS service based on the information comprised in the SIP message. ([0060]; Fig. 2, 232)
Mufti and Cai are considered analogous art because they involve providing IMS services. Cai shows a Session Border controller at the edge of the IMS which may make routing decisions for service requests. Mufti shows that the IMS may also use an IBCF for such functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Mufti wherein the method is performed by an IBCF. Doing so provides another type of border controller to perform the functions.  

Regarding claim 2, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method of claim 1 wherein the SIP message comprises information that identifies an IMS network slice, (Cai:[0057]) the IMS network slice being associated with the leased IMS service. (Cai:[0042]) 

Regarding claim 3, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method of claim 1 wherein the SIP message comprises information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice instance, (Cai: [0057], lines 16-22; [0054]; The information in the request is used to identify an IMS slice that has been instantiated in the IMS network and is included in the slice selection policy.) the IMS network slice instance being an instance of an IMS network slice associated with the leased IMS service. (Cai:[0042])

Regarding claim 4, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method of claim 1 wherein: the decision is to accept the request for the leased IMS service; and the method further comprises, upon making the decision to accept the request for the leased IMS service, initiating the requested IMS service using one or more IMS nodes (i.e. S-CSCF/AS) in the IMS network. (Cai: Fig. 5)  (Cai: [0057], lines 22-33; [0040])

Regarding claim 6, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method of claim 1 wherein: the decision is to reject the request for the leased IMS service; (Mufti: [0042]; [0035]; [0037-0038]; Fig. 2, 224/228/230/232; i.e. A decision is made as whether to reject a SIP request from a partner IMS.) and the method further comprises, upon making the decision to reject the request for the leased IMS service, sending a message (i.e. SIP failure response) to the IMS node (i.e. partner IMS) in the virtual IMS network domain (Mufti: Fig. 1, 102/106; i.e. modules associated with partner IMS) that indicates that the request for the requested leased IMS service is rejected. (Mufti: [0037]; [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Mufti wherein the decision is to reject the request for the leased IMS service; and the method further comprises, upon making the decision to reject the request for the leased IMS service, sending a message to the IMS node in the virtual IMS network domain that indicates that the request for the requested leased IMS service is rejected in order to notify the requestor that the service will not be provided.

Regarding claim 7, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method claim 1 wherein making the decision as to whether to accept the request for the leased IMS service or reject the request for the leased IMS service comprises: (Mufti: [0042]; [0035]; [0037-0038]; Fig. 2, 224/228/230/232; i.e. A decision is made as whether to reject a SIP request from a partner IMS.)
i. authenticating that the request belongs to the virtual IMS network operator; (i.e. partner IMS) ([0042]; i.e. The header of the SIP request is used to identify/authenticate that the domain of the partner IMS is registered in the service profiles database.)
ii. ensuring that the virtual IMS network operator is entitled to the leased IMS service; 
iii. validating the IMS network slice and the leased IMS service; 
iv. validating that a Session Description Protocol, SDP, matches the requested IMS service; or 
v. any combination of two or more of i, ii, iii, and iv.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Mufti wherein making the decision as to whether to accept the request for the leased IMS service or reject the request for the leased IMS service comprises: i. authenticating that the request belongs to the virtual IMS network operator; ii. ensuring that the virtual IMS network operator is entitled to the leased IMS service; iii. validating the IMS network slice and the leased IMS service; iv. validating that a Session Description Protocol, SDP, matches the requested IMS service; or v. any combination of two or more of i, ii, iii, and iv in order to ensure that a SIP request is only accepted from an approved core network.

Regarding claim 8, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows
The method of claim 1 further comprising providing at least a portion of the information comprised the SIP message to another IMS node (i.e. S-CSCF) in the IMS network (Fig. 5) of the IMS service provider. (Cai: [0057], lines 22-33; [0040]; [0044]; i.e. The SIP request is forwarded. Therefore, all the information in the SIP request is provided to the S-CSCF.) 

Regarding claim 9, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows 
The method claim 1 wherein the leased IMS service (i.e. multimedia service/video conferencing) is a media related function. (Cai: [0042], lines 12-14; [0040], lines 26-29)

Regarding claim 10, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows 
The method of claim 1 wherein the leased IMS service is making an announcement. (i.e. enriched messaging)  (Cai: [0042], lines 10-12)

Regarding claim 12, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. Cai in view of Mufti further shows 
The method of claim 1 wherein the leased IMS service is an IMS service (i.e. video conferencing) related to a conference call.  (Cai: [0042], lines 12-14)

Regarding claim 17, Cai shows
A method performed by an Internet Protocol, IP, Multimedia Subsystem, IMS, node (Fig. 4, 216; i.e. SMF) in a virtual IMS network domain (Fig. 1, 102; Fig. 4, 210-224; i.e. core network) of a virtual IMS network operator to request a leased IMS service ([0042]; [0050]; i.e. An IMS service associated with network slice. The service is provided based on policy/contract thereby being leased.) from an IMS network, (Fig. 6, 402; Fig. 4, 402) on behalf of a User Equipment, UE, (Fig. 1, 108; Fig. 4, 108) the method comprising: 
sending, to an  (Fig. 6, 610; [0043]; i.e. SBC) in the IMS network, (Fig. 6, 402; Fig. 4, 402) a Session Initiation Protocol, SIP, message that serves as a request for a leased IMS service, the SIP message comprising: ([0044]; [0057])
a. information (i.e. application type) that identifies the leased IMS service; ([0057], lines 16-22; [0044], lines 22-25)
b. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice; ([0057], lines 16-22; i.e. The information in the request is used to identify the IMS slice in an IMS slice selection policy.)
c. information that identifies the virtual IMS network operator; 
d. information that identifies one or more sub-services requested for the leased IMS service; 
e. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice instance; or ([0057], lines 16-22; [0054]; The information in the request is used to identify an IMS slice that has been instantiated in the IMS network and is included in the slice selection policy.)
f. any combination of two or more of a, b, c, d, and e.  
However, Cai fails to show
sending, to an Interconnect Border Control Function, IBCF, in the IMS network, a Session Initiation Protocol, SIP, message that serves as a request for a leased IMS service
Mufti shows
sending, to an Interconnect Border Control Function, IBCF, (Fig. 1, 120/108) in the IMS network, (Fig. 1, 102) a Session Initiation Protocol, SIP, message that serves as a request for a leased IMS service, ([0042], lines 1-6; [0057]; [0043]; i.e. The method described as being performed by the BGCF may be performed by another component of the IMS such as the IBCF of the receiving IMS.) the SIP message comprising: 
a. information (i.e. feature tag) that identifies the IMS service; (i.e. method to be performed/feature)  ([0042]; [0024])
c. information (i.e. domain of the partner IMS) that identifies the virtual IMS network operator; (i.e. partner IMS) ([0042], lines 6-11)
Mufti and Cai are considered analogous art because they involve providing IMS services. Cai shows a Session Border controller at the edge of the IMS which may make routing decisions for service requests. Mufti shows that the IMS may also use an IBCF for such functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Mufti wherein the SIP request is received by an IBCF. Doing so provides another type of border controller to perform the functions.  

Regarding claim 18, Cai in view of Mufti shows all of the features with respect to claim 17 as outlined above. Cai in view of Mufti further shows
The method of claim 17 wherein the leased IMS service (i.e. multimedia service/video conferencing) is a media related function. (Cai: [0042], lines 12-14; [0040], lines 26-29)

Regarding claim 20, Cai in view of Mufti shows all of the features with respect to claim 17 as outlined above. Cai in view of Mufti further shows
The method of claim 17 wherein the leased IMS service is making an announcement. (i.e. enriched messaging)  (Cai: [0042], lines 10-12)  

Regarding claim 21, Cai in view of Mufti shows all of the features with respect to claim 17 as outlined above. Cai in view of Mufti further shows
The method of claim 17 wherein the leased IMS service is an IMS service (i.e. video conferencing) related to a conference call.  (Cai: [0042], lines 12-14)

Regarding claim 26, Cai shows 
A method performed by an  (Fig. 6, 610; i.e. SBC) in an Internet Protocol, IP, Multimedia Subsystem, IMS, network (Fig. 6, 402; Fig. 4, 402) of an IMS service provider ([0039]; [0040]; i.e. operator/corporation that provides the IMS network) to provide leased IMS services ([0042]; [0050]; i.e. An IMS service associated with network slice. The service is provided based on policy/contract thereby being leased.) to a virtual network operator, (Fig. 1, 102; [0031], lines 5-10; i.e. core network/virtualized function in cloud infrastructure) comprising: 
receiving from a virtual network operator domain (Fig. 1, 102; Fig. 4, 210-224; i.e. core network) of the virtual network operator, a Session Initiation Protocol, SIP, message; (i.e. SIP request) ([0044]; [0057]) 
upon receiving the SIP message, determining that a leased IMS service is needed to process the SIP message; and ([0057]; [0044]; i.e. It is determined whether a slice criteria of the IMS slice selection policy is met. If so a leased IMS service is needed.)
initiating the leased IMS service in the IMS network of the IMS service provider by sending a second SIP message (i.e. forwarded SIP request) to another node (i.e. S-CSCF of IMS slice) in the IMS network of the IMS service provider, (Fig. 5) the second SIP message comprising: ([0057], lines 22-37; [0040]) 
a. information (i.e. application type) that identifies the leased IMS service; ([0057], lines 16-22; [0044], lines 22-25)
b. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice; ([0057], lines 16-22; i.e. The information in the request is used to identify the IMS slice in an IMS slice selection policy.)
c. information that identifies the virtual network operator; 
d. information that identifies one or more sub-services desired for the leased IMS service; 
e. information (i.e. calling party number, called party number, IMSI or IMEI, source node, APN, IP address, application type, Time of Day, device location, etc.) that identifies an IMS network slice instance; or ([0057], lines 16-22; [0054]; The information in the request is used to identify an IMS slice that has been instantiated in the IMS network and is included in the slice selection policy.)
f. any combination of two or more of a, b, c, d, and e.  
However, Cai fails to show that the method is performed by an Application Server, AS, in an Internet Protocol, IP, Multimedia Subsystem, IMS, network.
Mufti shows
A method performed by an Application Server, AS, node in an Internet Protocol, IP, Multimedia Subsystem, IMS, network ([0043]; [0018]; [0058], lines 1-3; i.e. The methods described being performed by the BGCF may be performed by any component of the IMS, such as the AS, application server.)
receiving from a virtual network operator domain, (i.e. UE and access network) a Session Initiation Protocol, SIP, message; ([0016-0017]; [0029]; [0043]; i.e. The method may be performed at the AS of the IMS.)
upon receiving the SIP message, determining that a leased IMS service is needed to process the SIP message; and ([0022]; [0024]; i.e. It is determined that the SIP message includes a feature tag that requires an IMS service.)
initiating the leased IMS service by sending a second SIP message to another node, (i.e. server of partner IMS) ([0040-0041]) the second SIP message comprising:
a. information (i.e. feature tag) that identifies the leased IMS service; (i.e. method to be performed/feature)  ([0042]; [0024])
Mufti and Cai are considered analogous art because they involve providing IMS services. Cai shows a Session Border controller at the edge of the IMS which may make routing decisions for service requests. Mufti shows that the IMS may also use an AS for such functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Mufti wherein the method is performed by an AS. Doing so provides for less modules to evaluate the service request.  

Regarding claim 28, Cai in view of Mufti shows all of the features with respect to claim 26 as outlined above. Cai in view of Mufti further shows 
The method of claim 26 wherein the leased IMS service (i.e. multimedia service/video conferencing) is a media related function. (Cai: [0042], lines 12-14; [0040], lines 26-29)

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mufti as applied above, and further in view of Cai et al. (U.S. Patent Publication 2020/0169951), hereinafter Cai2.
Regarding claim 5, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. However, Cai in view of Mufti fails to show
The method of claim 4 further comprising creating one or more charging data records that reflect that the requested leased IMS service was provided for the virtual IMS network operator. 
Cai2 shows
further comprising creating one or more charging data records (i.e. consumed quota/usage during a billing cycle of the charging rules associated with a network slice) that reflect that the requested leased IMS service ([0058]; i.e. network function associated with network slice) was provided for the virtual IMS network operator.(Fig. 1; i.e. UE via RAN/core network) ([0064])
Cai2 and Cai in view of Mufti are considered analogous art because they involve network slicing. Cai shows that providing services using network slices of an IMS network. Cai2 shows that that charging rules may be created and updated for the IMS service or network slice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai in view of Mufti to incorporate the teachings of Cai2 wherein further comprising creating one or more charging data records that reflect that the requested leased IMS service was provided for the virtual IMS network operator. Doing so helps keep track of the services that are provided.

Regarding claim 27, Cai in view of Mufti shows all of the features with respect to claim 26 as outlined above. However, Cai in view of Mufti fails to show
The method of claim 26 wherein one or more charging data records are created that reflect that the leased IMS service was provided for the virtual network operator.  
Cai2 shows
wherein one or more charging data records (i.e. consumed quota/usage during a billing cycle of the charging rules associated with a network slice) are created that reflect that the leased IMS service ([0058]; i.e. network function associated with network slice) was provided for the virtual network operator. (Fig. 1; i.e. UE via RAN/core network) ([0064]) 
Cai2 and Cai in view of Mufti are considered analogous art because they involve network slicing. Cai shows that providing services using network slices of an IMS network. Cai2 shows that that charging rules may be created and updated for the IMS service or network slice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai in view of Mufti to incorporate the teachings of Cai2 wherein further comprising creating one or more charging data records that reflect that the requested leased IMS service was provided for the virtual IMS network operator. Doing so helps keep track of the services that are provided.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mufti as applied above, and further in view of Tai et al. (U.S. Patent Publication 2007/0088836), hereinafter Tai.
Regarding claim 11, Cai in view of Mufti shows all of the features with respect to claim 1 as outlined above. However, Cai in view of Mufti fails to show
The method claim 1 wherein the leased IMS service is transcoding.
Tai shows
wherein the leased IMS service is transcoding. ([0033]; [0065]; [0066]; i.e. A subscriber profile/filter criteria indicate which services are available/may be leased to a subscriber.)
Tai and Cai in view of Mufti are considered analogous art because they involve IMS services. Cai shows IMS services that may be provided as an IMS network slice. Tai shows such IMS services may include transcoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai in view of Mufti to incorporate the teachings of Tai wherein the leased IMS service is transcoding. Doing so provides for a more comprehensive selection of services.

Regarding claim 19, Cai in view of Mufti shows all of the features with respect to claim 17 as outlined above. However, Cai in view of Mufti fails to show
The method of claim 17 wherein the leased IMS service is transcoding.  
Tai shows
wherein the leased IMS service is transcoding. ([0033]; [0065]; [0066]; i.e. A subscriber profile/filter criteria indicate which services are available/may be leased to a subscriber.)
Tai and Cai in view of Mufti are considered analogous art because they involve IMS services. Cai shows IMS services that may be provided as an IMS network slice. Tai shows such IMS services may include transcoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai in view of Mufti to incorporate the teachings of Tai wherein the leased IMS service is transcoding. Doing so provides for a more comprehensive selection of services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TR 23.794 V0.4.0 (2018-06) – Provides details on signaling related to IMS network slices as implemented in the 5G network.
Khan et al. (U.S. Patent Publication 2013/0250942) – Traffic routing between IMS networks using SIP.
Paczkowski et al. (Patent No. 8,316,457) – Creating partitioned IMS domain for tenant/lessee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451